
	

114 HR 45 IH: Triple-Negative Breast Cancer Research and Education Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 45
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To provide for research and education with respect to triple-negative breast cancer, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Triple-Negative Breast Cancer Research and Education Act of 2015.
		2.FindingsCongress finds as follows:
			(1)Breast cancer accounts for 1 in 4 cancer diagnoses among women in this country.
			(2)The survival rate for breast cancer has increased to 90 percent for White women and 78 percent for
			 African-American women.
			(3)African-American women are more likely to be diagnosed with larger tumors and more advanced stages
			 of breast cancer despite a lower incidence rate.
			(4)Early detection for breast cancer increases survival rates for breast cancer, as evidenced by a
			 5-year relative survival rate of 98 percent for breast cancers that are
			 discovered before the cancer spreads beyond the breast, compared to 23
			 percent for stage IV breast cancers.
			(5)Triple-negative breast cancer is a term used to describe breast cancers whose cells do not have
			 estrogen receptors and progesterone receptors, and do not have an excess
			 of the HER2 protein on their sources.
			(6)It is estimated that between 10 and 20 percent of female breast cancer patients are diagnosed with
			 triple-negative breast cancer, and studies indicate the prevalence of
			 triple-negative breast cancer is much higher.
			(7)Triple-negative breast cancer most commonly affects African-American women, followed by Hispanic
			 women.
			(8)Triple-negative breast cancer is a very aggressive form of cancer which affects women under the age
			 of 50 across all racial and socioeconomic backgrounds.
			(9)African-American women are 3 times more likely to develop triple-negative breast cancer than White
			 women.
			(10)Triple-negative breast cancer tends to grow and spread more quickly than most other types of breast
			 cancer.
			(11)Like other forms of breast cancer, triple-negative breast cancer is treated with surgery, radiation
			 therapy, or chemotherapy.
			(12)Early-stage detection of triple-negative breast cancer is the key to survival because the tumor
			 cells lack certain receptors, and neither hormone therapy nor drugs that
			 target these receptors are effective against these cancers; therefore,
			 early detection and education is vital.
			(13)Current research and available data do not provide adequate information on—
				(A)the rates of prevalence and incidence of triple-negative breast cancer in African-American,
			 Hispanic, and other minority women;
				(B)the costs associated with treating triple-negative breast cancer; and
				(C)the methods by which triple-negative breast cancer may be prevented or cured in these women.
				3.Research with respect to triple-negative breast cancer
			(a)ResearchThe Director of the National Institutes of Health (in this section referred to as the Director of NIH) shall expand, intensify, and coordinate programs for the conduct and support of research with
			 respect to triple-negative breast cancer.
			(b)AdministrationThe Director of NIH shall carry out this section through the appropriate institutes, offices, and
			 centers of the National Institutes of Health, including the Eunice Kennedy
			 Shriver National Institute of Child Health and Human Development, the
			 National Institute of Environmental Health Sciences, the Office of
			 Research on Women’s Health, and the National Institute on Minority Health
			 and Health Disparities.
			(c)Coordination of activitiesThe Director of the Office of Research on Women’s Health shall coordinate activities under this
			 section among the institutes, offices, and centers of the National
			 Institutes of Health.
			(d)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated $500,000 for
			 each of the fiscal years 2016 through 2018.
			4.Education and dissemination of information with respect to triple-negative breast cancer
			(a)Triple-Negative breast cancer public education programThe Secretary of Health and Human Services, acting through the Director of the Centers for Disease
			 Control and Prevention, shall develop and disseminate to the public
			 information regarding triple-negative breast cancer, including information
			 on—
				(1)the incidence and prevalence of triple-negative breast cancer among women;
				(2)the elevated risk for minority women to develop triple-negative breast cancer; and
				(3)the availability, as medically appropriate, of a range of treatment options for symptomatic
			 triple-negative breast cancer.
				(b)Dissemination of informationThe Secretary may disseminate information under subsection (a) directly or through arrangements
			 with nonprofit organizations, consumer groups, institutions of higher
			 education, Federal, State, or local agencies, or the media.
			(c)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated such sums as
			 may be necessary for each of the fiscal years 2016 through 2018.
			5.Information to health care providers with respect to triple-negative breast cancer
			(a)Dissemination of informationThe Secretary of Health and Human Services, acting through the Administrator of the Health
			 Resources and Services Administration, shall develop and disseminate to
			 health care providers information on triple-negative breast cancer for the
			 purpose of ensuring that health care providers remain informed about
			 current information on triple-negative breast cancer. Such information
			 shall include the elevated risk for minority women to develop
			 triple-negative breast cancer and the range of available options for the
			 treatment of symptomatic triple-negative breast cancer.
			(b)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated such sums as
			 may be necessary for each of the fiscal years 2016 through 2020.
			6.DefinitionIn this Act, the term minority women means women who are members of a racial and ethnic minority group, as defined in section 1707(g)
			 of the Public Health Service Act (42 U.S.C. 300u–6(g)).
		
